

LOAN AGREEMENT


THIS LOAN AND (this “Agreement”) is made this 17th day of May, 2007, by and
among BLACKSANDS PETROLEUM, INC. (“Lender”) and ACCESS ENERGY INC. (“Borrower”).


WITNESSETH:


WHEREAS, Lender and Borrower are negotiating the terms and conditions of
Lender’s investment in Borrower (the “Investment”) so that Borrower will issue
and Lender will acquire shares of Borrower’s common stock that will total
approximately 75% of Borrower’s shares of issued and outstanding common stock
immediately after the Investment (the “Borrower Shares”) and related
transactions (collectively, the “Transactions”);


WHEREAS, shortly hereafter, Borrower has acquired or intends to acquire a
seismic study of the Project Lands, as defined in a Joint Venture Agreement
between Buffalo River Dene Development Corporation and Borrower, dated November
3, 2006 (the study together with all data obtained in the course thereof and any
and all rights attached thereto, the “Seismic”);


WHEREAS, to provide Borrower with sufficient working capital Lender has agreed
to provide Borrower with a loan as described herein; and


NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender, intending to be legally bound, agree as follows:


ARTICLE I - LOAN


1.1. Loan. Lender agrees, on the terms and conditions of this Agreement, to make
loans to Borrower in an amount of CDN$250,000 (two hundred fifty thousand
Canadian dollars) (the “Loan”), subject to the further terms hereof. Upon the
execution and delivery of this Agreement, Lender shall loan to Borrower the
Loan.


1.2. The Note. Borrower has authorized the issuance of a promissory note (the
“Note”) made in favor of Lender by Borrower, which shall be in the form set
forth in Exhibit A attached hereto. The Loan shall be due and payable to the
order of Lender on August 7, 2007 (the “Due Date”). The Loan shall bear interest
at the rate of nine percent (9%) per annum on the full amount of the Loan, such
interest to commence accruing on the date hereof and payable at the start of
each calendar month preceding the Due Date; provided, however, that from and
after an Event of Default, as defined in Article VI hereof, such interest rate
shall increase to fifteen percent (15%) per annum.



--------------------------------------------------------------------------------


1.3. Payments. If prior to the Due Date, Lender makes the Investment, it shall
forgive all outstanding amounts under the Loan, provided that the Note is offset
against the purchase price of Borrower Shares in the Investment.


ARTICLE II -


[Intentionally omitted]


ARTICLE III


[Intentionally omitted]


ARTICLE IV - REPRESENTATIONS AND WARRANTIES OF BORROWER


Borrower represents and warrants as follows:


4.1. Organization. Borrower is a corporation duly existing under the laws of the
Province of Ontario and is qualified and licensed to do business in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be so qualified, except where the failure to be so qualified
would not have a material adverse effect on the business, operations, condition
(financial or otherwise), property or prospects of Borrower or any subsidiary,
or the ability of Borrower or any subsidiary to carry out their respective
obligations under the Loan Documents (as defined in Section 4.2 below) (a
“Company Material Adverse Effect”).


4.2. Authorization. All corporate action on the part of Borrower and its
subsidiaries and their respective officers, directors and stockholders necessary
for the authorization, execution, delivery and performance of all obligations of
Borrower and each such subsidiary under this Agreement, the Note and all other
documents necessary or desirable in connection with the Loan (collectively, the
“Loan Documents”) to which any of them may be a party have been taken. The Loan
Documents, when executed and delivered by Borrower and each such subsidiary,
shall constitute legal, valid and binding obligations of Borrower and each such
subsidiary, enforceable against Borrower and each such subsidiary in accordance
with their terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors’ rights
and the enforcement of debtors’ obligations generally and by general principles
of equity, regardless of whether enforcement is pursuant to a proceeding in
equity or at law.


4.3. Absence of Conflicts. The execution, delivery and performance of this
Agreement is not in conflict with nor does it constitute a breach of any
provision contained in Borrower’s organizational documents, nor will it
constitute an event of default under any material agreement to which Borrower is
a party or by which Borrower is bound.


2

--------------------------------------------------------------------------------


4.4. Consents and Approvals. Borrower has obtained all consents, approvals and
authorizations of, made all declarations or filings with, and given all notices
to, all governmental authorities and agencies that are necessary for the
continued operation of Borrower’s business as currently conducted, or are
required by law.


4.5. [intentionally omitted]


4.6. Litigation. There are no actions, suits, claims, investigations,
arbitrations or other legal or administrative proceedings, to the Knowledge of
Borrower, threatened against Borrower at law or in equity, and to Borrower’s
Knowledge, there is no basis for any of the foregoing. There are no unsatisfied
judgments, penalties or awards against or affecting Borrower or its businesses,
properties or assets. Borrower is not in default, and no event has occurred
which with the passage of time or giving of notice or both would constitute a
default by Borrower with respect to any order, writ, injunction or decree known
to or served upon Borrower of any court or of any foreign, federal, state,
municipal or other governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign. There is no action or suit by Borrower
pending or threatened against others. Borrower has complied with all laws,
rules, regulations and orders applicable to its current business, operations,
properties, assets, products and services the violation of which would have a
material adverse effect. There is no existing law, rule, regulation or order,
and Borrower has no Knowledge of any proposed law, rule, regulation or order,
whether foreign, federal or state, that would prohibit or materially restrict
Borrower from, or otherwise materially adversely affect Borrower in, conducting
its businesses in any jurisdiction in which it is now conducting business.


As defined in this Agreement, “Knowledge” of Borrower means the actual knowledge
by a director or officer of Borrower of a particular fact or circumstance or
such knowledge as may reasonably be imputed to such person as a result of his
actual knowledge of other facts or circumstances as well as any other knowledge
which such person would have possessed had they made reasonable inquiry of
appropriate employees and agents of Borrower with respect to the matter in
question.


4.7. Absence of Certain Events. To Borrower’s Knowledge, there is no existing
condition, event or series of events which reasonably would be expected to have
a Company Material Adverse Effect.


4.8 Governmental Permits. Borrower (including its subsidiaries) holds all
licenses, franchises, permits and other governmental authorizations which are
required for the conduct of any aspect of Borrower’s (including its
subsidiaries’) business, as presently conducted and as presently contemplated to
be conducted, including, but not limited to, all such business operations
contemplated by, or incident to, the Transactions. All such licenses,
franchises, permits and other governmental authorizations are valid and current,
and Borrower has not received any notice that any governmental authority intends
to cancel, terminate or not renew any such license, franchise, permit or other
governmental authorization. Borrower has conducted and is conducting its
business in compliance with the requirements, standards, criteria and conditions
set forth in such licenses, franchises, permits and other governmental
authorizations, and all laws and regulations applicable thereto, and is not in
violation of any of the foregoing. The consummation of the transactions
contemplated hereunder will not alter or impair or require changes to any such
license, franchise, permit or other governmental authorization.


3

--------------------------------------------------------------------------------


ARTICLE V - COVENANTS OF BORROWER


So long as the Note is outstanding, Borrower agrees that, unless Lender shall
give its prior consent in writing, which consent shall not be unreasonably
withheld:


5.1. Ordinary Course. Borrower shall carry on its business in the ordinary
course substantially as conducted heretofore, and shall not engage in any
transaction outside of the ordinary course of business.


5.2. [Intentionally Omitted]


5.3. Performance under Agreements. Borrower shall perform all of its obligations
under agreements relating to or affecting its assets, properties or rights.


5.5. Cooperation with Lender. Borrower shall cooperate with Lender and shall use
its reasonable best efforts to complete and sign the Securities Purchase
Agreement (the “Securities Purchase Agreement”) contemplated by the Investment
and shall use its reasonable best efforts to consummate the Transactions
contemplated thereby.


5.5. [Intentionally Omitted]


5.6. Maintenance of Business Organization. Borrower shall maintain and preserve
its business organization intact and use its best efforts to retain its present
key employees and relationships with suppliers, customers and others having
business relationships with Borrower.


5.7. Compliance with Permits. Borrower shall maintain compliance with all
permits, laws, rules and regulations, consent orders and all other orders of
applicable courts, regulatory agencies, first nations and similar governmental
authorities.


5.8. [Intentionally Omitted]


5.9. Payments and Indebtedness. Borrower shall provide Lender with four business
days’ advance written notice prior to (i) making any payment, or incurring any
obligation to make any payment in the ordinary course of business in excess of
US$250,000 or (ii) incurring any indebtedness other than: (a) trade debt
incurred in the ordinary course of business, (b) purchase money obligations in
the ordinary course of business up to US$5,000, or (c) taxes and assessments not
delinquent or actively being contested in good faith by Borrower and for which
Borrower has adequate reserves.


4

--------------------------------------------------------------------------------


5.10. [Intentionally Omitted]


5.11. [Intentionally Omitted]


5.12. [Intentionally Omitted]


5.13. Mergers. Except as contemplated by the Transactions, Borrower shall not
merge or consolidate with or into any other corporation, or sell, assign, lease
or otherwise dispose of or voluntarily part with the control (whether in one
transaction or in a series of related transactions) of assets (whether now owned
or hereafter acquired) having a fair market value of more than US$5,000 at the
time(s) of transfer, or sell, assign or otherwise dispose of (whether in one
transaction or in a series of transactions) any of its accounts receivable
(whether now in existence or hereafter created) at a discount or with recourse,
to any person, except sales or other dispositions of assets in the ordinary
course of business.


5.14. [Intentionally Omitted]


5.15. Charter Documents. Borrower shall not make any amendment to its
Certificate of Incorporation or its By-Laws.


ARTICLE VI - DEFAULTS AND REMEDIES


6.1. An “Event of Default” occurs if:


(a) Borrower defaults in the payment of any principal or interest of the Note
when the same shall become due, either by the terms thereof or otherwise as
herein provided; or


(b) Borrower defaults in the performance or observance of any other agreement,
term or condition contained in the Note or the other Loan Documents; or


(c) Borrower shall default in the payment of any principal of, or premium, if
any, or interest on, any other indebtedness in excess of US$100,000 or
obligation with respect to borrowed money after expiration of any grace or cure
period or shall default in the performance of any material term of any
instrument evidencing such Indebtedness or of any mortgage, indenture or
agreement relating thereto after expiration of any grace or cure period, and the
effect of such default is to cause or to permit the holder or holders of such
obligation to cause, such Indebtedness or obligation to become due and payable
prior to its stated maturity; or


(d) The Investment shall not have closed by the Due Date; or


5

--------------------------------------------------------------------------------


(e) Borrower pursuant to or within the meaning of any Bankruptcy Law (as defined
herein):


(i) commences a voluntary case,


(ii) consents to the entry of an order for relief against it in an involuntary
case,


(iii) consents to the appointment of a Custodian (as defined herein) of it or
for all or substantially all of its property,


(iv) makes a general assignment for the benefit of its creditors, or


(v) is the debtor in an involuntary case which is not dismissed within thirty
(30) days of the commencement thereof, or


(f) A court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:


(i) provides for relief against Borrower in an involuntary case,


(ii) appoints a Custodian of Borrower for all or substantially all of its
property, or


(iii) orders the liquidation of Borrower,


(g) A final judgment for the payment of money in an amount in excess of US$5,000
shall be rendered against Borrower (other than any judgment as to which a
reputable insurance company shall have accepted full liability in writing) and
shall remain undischarged for a period (during which execution shall not be
effectively stayed) of 20 days after the date on which the right to appeal has
expired;


(h) Any representation or warranty made by Borrower in this Agreement, any other
Loan Document or in any other document or instrument furnished in connection
with the transactions contemplated hereby shall prove to be materially false or
incorrect on the date as of which made; or


(i) An event shall occur or there exist facts or circumstances which create or
result in a Borrower’s Material Adverse Effect;


then upon the occurrence of any Event of Default described in paragraphs (e) or
(f), the unpaid principal amount of and accrued interest on the Note shall
automatically become due and payable, without presentment, demand, protest or
notice of any kind, all of which are hereby waived by Borrower.


6

--------------------------------------------------------------------------------


Upon the occurrence of any other Event of Default, Lender shall give Borrower
written notice of default. Borrower shall have thirty (30) days (the “Cure
Period”) after receipt of written notice of default from Lender to cure said
default. Borrower may cure the default prior to the expiration of the Cure
Period by making payment in full to Lender of the entire principal amount
outstanding under the Note and all accrued interest thereon, together with all
other sums due thereunder and hereunder.


Notwithstanding the foregoing, if an Event of Default is cured prior to the end
of the Cure Period (including, but not limited to, an Event of Default pursuant
to Section 6.1(d) above), Borrower shall use its best efforts to ensure that the
Investment and the Transactions are consummated.


If the Event of Default is not cured by the end of the Cure Period, then in
addition to any other rights, powers and remedies permitted by law or in equity,
Lender may, at its option, by notice in writing to Borrower, declare the Note to
be, and the Notes shall thereupon be and become, immediately due and payable,
together with interest accrued thereon and all other sums due hereunder, without
presentment, demand, protest or other notice of any kind, all of which are
waived by Borrower.


Upon the continuance of any Event of Default after the expiration of the
applicable Cure Period, the holder of the Note may proceed to protect and
enforce its rights by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in the Note held by it, for an injunction against a violation of any
of the terms hereof or thereof, or for the pursuit of any other remedy which it
may have by virtue of the Loan Documents or pursuant to applicable law. Borrower
shall pay to the holder of the Notes upon demand the reasonable costs and
expenses of collection and of any other actions referred to in this Article,
including without limitation reasonable attorneys’ fees, expenses and
disbursements.


No course of dealing and no delay on the part of the holder of the Note in
exercising any of its rights shall operate as a waiver thereof or otherwise
prejudice the rights of such holders, nor shall any single or partial exercise
of any right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder. No right, power or
remedy conferred hereby or by the Note on the holder thereof shall be exclusive
of any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.


6.2. For purposes of this Article, the following definitions shall apply:


“Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state law
for the relief of debtors, or equivalent law of a non-U.S. jurisdiction.


“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.


7

--------------------------------------------------------------------------------


ARTICLE VII - NOTICES


All notices, requests and demands shall be given to or made upon the respective
parties hereto in writing, such address as may be designated by it in a written
notice to the other party. All notices, requests, consents and demands hereunder
shall be effective when duly deposited in the mails (by overnight delivery by a
nationally-recognized overnight courier service or by United States or Canadian
registered or certified mail, postage prepaid, return receipt requested) with a
copy via facsimile. Unless the parties designate otherwise, notices should be
addressed as follows:


If to Borrower:


Access Energy Inc.
Suite 1405, 220 Bay Street
Toronto, Ontario M5J 2W4
Canada
Fax: 416-359-7801
Attn: Paul Parisotto


with a copy to:


Fraser Milner Casgrain LLP, Suite 3900
1 First Canadian Place
100 King Street West
Toronto, Ontario, M5X 1B2
Canada
Fax: 416 863 4592
Attn: John Sabine


If to Lender:


Blacksands Petroleum, Inc.
Suite 1250, 645 7th Avenue SW
Calgary, Alberta
Canada T2P 4G8
Attn: Darren Stevenson


with a copy to:


Gottbetter & Partners, LLP
488 Madison Avenue, 12th Floor
New York, NY 10022
Attn: Adam S. Gottbetter, Esq.
Facsimile: (212) 400-6901


8

--------------------------------------------------------------------------------


ARTICLE VIII - MISCELLANEOUS


8.1. Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York without giving effect to the choice of law
provisions thereof. Each of the parties hereto hereby irrevocably and
unconditionally consents to submit to the exclusive jurisdiction of the courts
of the State of New York and of the United States of America, in each case
located in the County of New York, for any action, proceeding or investigation
in any court or before any governmental authority ("Litigation") arising out of
or relating to this Agreement and the transactions contemplated hereby (and
agrees not to commence any Litigation relating thereto except in such courts),
and further agrees that service of any process, summons, notice, or document by
U.S. registered mail to its respective address set forth in this Agreement, or
such other address as may be given by one or more parties to the other parties
in accordance with the notice provisions of Article VII, shall be effective
service of process for any Litigation brought against it in any such court. Each
of the parties hereto hereby irrevocably and unconditionally waives any
objection to the laying of venue of any Litigation arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of New York
or the United States of America, in each case located in the County of New York,
and hereby further irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such Litigation brought in any such
court has been brought in an inconvenient forum.


8.2. Amendment. This Agreement may be amended, modified or terminated only by an
instrument in writing signed by all parties.


8.3. No Assignment. Neither this Agreement nor any right or obligation provided
for herein may be assigned by any party without the prior written consent of the
other parties.


8.4. Successors. The terms and provisions of this Agreement shall be binding
upon and inure to the benefit of, and be enforceable by, the respective
successors and assigns of the parties hereto.


8.5. Counterparts. The Agreement may be executed in any number of counterparts,
with the same effect as if all parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature.


8.6. Construction. The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.


8.8. Counterparts. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


8.8. Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties agree that the court making the determination of
invalidity or unenforceability shall have the power to limit the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified.


[signature pages follow]
9

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed as of the day and year first above written.
 

        BORROWER:       ACCESS ENERGY INC.  
   
   
    By:   /s/ Paul Parisotto  

--------------------------------------------------------------------------------

Name: Paul Parisotto
Title: President
   

        LENDER:       BLACKSANDS PETROLEUM, INC.  
   
   
    By:   /s/ Darren Stevenson  

--------------------------------------------------------------------------------

Name: Darren Stevenson
  Title: President

     
10

--------------------------------------------------------------------------------



EXHIBIT A


[Form of Note]




11

--------------------------------------------------------------------------------

